 Case 2:20-cv-00357-JAW Document 9 Filed 02/03/21 Page 1 of 2                         PageID #: 64


                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

Federal National Mortgage Association               CIVIL ACTION NO: 2:20-cv-00357-JAW

                Plaintiff                           MOTION FOR ENTRY OF DEFAULT AS
                                                    TO PARTY-IN-INTEREST
                       vs.

Lorelle Courtois a/k/a Lorelle T. Courtois          RE: VACANT REAL PROPERTY
                                                    17 Romeys Way f/k/a 45 Straw Road,
               Defendant                            Gorham, ME 04038

Alan A. Labrecque a/k/a Alan A. Lebrecque Mortgage:
                                          June 4, 2007
             Party-in-Interest            Book 25168, Page 287

       NOW COMES the Plaintiff, Federal National Mortgage Association (hereinafter “FNMA”),

pursuant to Fed. R. Civ. P. 55(a) and hereby moves for Default, following service, as to Party-in-

Interest, Alan A. Labrecque a/k/a Alan A. Lebrecque, since said Party-in-Interest has neither

answered nor otherwise appeared in this matter. As grounds therefore, Plaintiff states the following:

   1. Plaintiff ’s Complaint was filed on October 1, 2020.

   2. The Party-in-Interest, Alan A. Labrecque a/k/a Alan A. Lebrecque, was served with the

       subject complaint on October 7, 2020.

   3. Proof of Service for Party-in-Interest, Alan A. Labrecque a/k/a Alan A. Lebrecque, was

       filed on January 4, 2021.

   4. On September 14, 2020, the undersigned attorney on behalf of the Plaintiff, conducted a

       due diligence review concerning the vacancy status of the subject property, and upon

       information and belief, the subject property is vacant. See Exhibit A (a true and correct copy

       of the Affidavit of Vacancy is attached hereto and incorporated herein).

   5. Plaintiff has brought this action to address counts entitling it to various forms of relief.

   6. By failing to appear in this matter, entry of default in favor of Plaintiff, pursuant to Fed. R.

       Civ. P. Rule 55(a) is proper against Party-in-Interest, Alan A. Labrecque a/k/a Alan A.
 Case 2:20-cv-00357-JAW Document 9 Filed 02/03/21 Page 2 of 2                         PageID #: 65


       Lebrecque.


       WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter default as to

Party-in-Interest, Alan A. Labrecque a/k/a Alan A. Lebrecque.


DATED: February 3, 2021
                                               `       Respectfully Submitted,

                                                       Federal National Mortgage Association,
                                                       By its attorneys,

                                                       /s/Reneau J. Longoria, Esq.
                                                       John A. Doonan, Esq., Bar No. 3250
                                                       Reneau J. Longoria, Esq., Bar No. 5746
                                                       Attorneys for Plaintiff
                                                       Doonan, Graves & Longoria, LLC
                                                       100 Cummings Center, Suite 225D
                                                       Beverly, MA 01915
                                                       (978) 921-2670
                                                       RJL@dgandl.com


                                  CERTIFICATE OF SERVICE

       I, Reneau J. Longoria, Esq. hereby certify that on this 3rd day of February, 2021, I served a
copy of the above document by electronic notification using the CM/ECF system and/or First
Class Mail to the following:

                                                       /s/Reneau J. Longoria, Esq.
                                                       John A. Doonan, Esq., Bar No. 3250
                                                       Reneau J. Longoria, Esq., Bar No. 5746
                                                       Attorneys for Plaintiff
                                                       Doonan, Graves & Longoria, LLC
                                                       100 Cummings Center, Suite 225D
                                                       Beverly, MA 01915
                                                       (978) 921-2670
                                                       JAD@dgandl.com
                                                       RJL@dgandl.com

Lorelle Courtois a/k/a Lorelle T. Courtois
20 Riverview Street
Portland, ME 04102

Alan A. Labrecque a/k/a Alan A. Lebrecque
5 Romeys Way
Gorham, ME 04038
